                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:18-cv-154-BO


BENJAMIN KINSER,                              )
                                              )
                              Plaintiff,      )
                                              )                      ORDER
V.                                            )
                                              )
SALT BAR, LLC, et al.,                        )
                                              )
                              Defendants.     )

       This cause comes before the Court on plaintiffs motion for entry of default judgment as

against defendants Sean Carey and Salt Bar, LLC. [DE 47]. Plaintiffs motion [DE 47] is

GRANTED. Plaintiffs motion for rule to show cause [DE 45] is DENIED.

                                           BACKGROUND

       Plaintiff, proceeding prose, filed this action in the District of South Carolina on July 2,

2018. [DE 1]. The suit arises from an altercation at Salt Bar in Emerald Isle, NC, in which

plaintiff was badly beaten and suffered severe bodily injury, including broken teeth, partial loss

of vision in one eye, a broken foot, a concussion, a crushed nasal cavity, and lower back LS disc

hernia. Plaintiff was hospitalized and had to undergo major facial surgery. The case was

subsequently transferred to this district in August 2018. [DE 15, 16]. The two defendants who

were properly served-Salt Bar, LLC and its owner Sean Carey-failed to appear and default

was entered on February 4, 2019. [DE 37]. Plaintiff was ordered to show cause as to why his

claims against defendants who were not properly served should not be dismissed, and to take

appropriate steps to reduce his claims against Carey and Salt Bar to judgment. [DE 44]. Plaintiff

responded accordingly and stated he does not object to dismissal of the claims against the other
defendants. Plaintiff has also requested that the Court hold defendant Sean Carey in contempt of

court for failing to comply with a court issued subpoena. [DE 45].

                                          DISCUSSION

       Defendants Sean Carey and Salt Bar, LLC failed to appear in this action after service of

the complaint and summons were made by the U.S. Marshals Service. Default was entered on

February 4, 2019, and plaintiff now seeks entry of default judgment by the Court pursuant to

Federal Rule of Civil Procedure 55(b).

       Plaintiff has established that Sean Carey is not a minor, is not in military service, and is a

competent person against whom default judgment can be held. [DE 49-1]. Accordingly, the well-

pleaded factual allegations in plaintiffs amended complaint are deemed admitted.            Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). The Court must now "determine

whether the well-pleaded allegations in [plaintiffs] complaint support the relief sought in this

action." Id.

       The following allegations are taken from plaintiffs complaint. Plaintiff lawfully entered

Salt Bar-a bar/nightclub in Emerald Isle, NC privately owned by defendant Sean Carey-on

January 1, 2018. A patron shoved him from behind. In response, plaintiff told the patron to leave

him alone. Then, in response to his comment, the Salt Bar bartender grabbed plaintiff by the neck

and threw him over the bar on to another bar or a table. Plaintiff was then dragged by Salt Bar

employees outside through the back door, where he was secluded from help and from witnesses.

He was shoved into a metal box where he laid unconscious until a witness finally intervened. The

witness called the police, and after a verbal altercation with defendant Sean Carey, the witness

carried plaintiff out to the parking lot of the shopping center in which Salt Bar is located. Sean

Carey and other Salt Bar employees followed plaintiff and witness out into the parking lot,



                                                 2
threatening them and harassing them for calling the police. Defendant Sean Carey harassed

plaintiff and yelled expletives. During this time, Salt Bar employees were under the influence of

alcohol and/or drugs, and were involved in several fights with patrons earlier that night before

plaintiff arrived. Additionally, Salt Bar employees have hospitalized patrons through acts of

violence on several prior occasions. Plaintiff was transported to the trauma center at Vidant

Hospital in Greenville, NC where he was treated for serious injuries. These allegations are

admitted.

Negligence

       The well-pleaded allegations in plaintiffs complaint support the relief he seeks, namely,

punitive and compensatory damages for injuries suffered as a result of Sean Carey's negligence.

Sean Carey is the proprietor of Salt Bar, LLC. "[A] proprietor of a public business establishment

has a duty to exercise reasonable or ordinary care to protect his patrons from intentional injuries

by third persons, if he has reason to know that such acts are likely to occur." Miller v. B.HB.

Enterprises, Inc., 568 S.E.2d 219, 225 (N.C. App. 2002). "[W]hether a proprietor has a duty to

safeguard his invitees from injuries caused by the criminal acts of third persons is a question of

foreseeability." Id. at 225-26.

       Here, plaintiff was the victim of a brutal assault by Salt Bar employees. Plaintiffs

complaint states that Salt Bar employees had on previous occasions hospitalized patrons through

acts of violence. There were allegedly several altercations with patrons earlier that very night.

Given this, and the fact that Salt Bar employees had been drinking, it was foreseeable for Sean

Carey that additional acts of violence could be committed against patrons. And not only did Carey

fail to exercise ordinary care to protect his patrons from intentional injuries by the employees, but

once plaintiff was attacked, Carey failed to intervene, aid, or help plaintiff. Instead, Carey



                                                 3
compounded plaintiffs physical injuries by harassing him and a witness for contacting the police.

As alleged Carey clearly failed to exercise reasonable care to protect his patrons from violence

committed by his own employees. He knew or should have known of these prior acts, and foreseen

that they could happen again, especially considering of the employees' use of alcohol and drugs

that night.

        Additionally, these prior fights and acts of violence by Salt Bar employees, both that night

and on previous nights, support a finding of Carey's negligent hiring and supervision of his

employees. See Doe v. Diocese of Raleigh, 776 S.E.2d 29, 36 (N.C. App. 2015). Carey had notice

of the specific past acts of violence and should have exercised reasonable care in supervising his

employees to prevent further acts.

Punitive Damages

        The allegations also support plaintiffs request for punitive damages. Punitive damages

may be awarded when claimant proves defendant is liable for compensatory damages and that

defendant acted with malice or willful or wanton conduct. N.C. Gen. Stat. § lD-15. "Punitive

damages may be awarded against a person only if that person participated in the conduct

constituting the aggravating factor . . . or if, in the case of a corporation . . . managers of the

corporation participated in or condoned the conduct." Id. Willful or wanton conduct means "the

conscious and intentional disregard of and indifference to the rights and safety of others, which

the defendant knows or should know is reasonably likely to result in injury, damage, or other

harm." N.C. Gen. Stat. § lD-5(7).

        Here, Salt Bar employees had previously committed acts of violence against patrons, and

fights had already broken out that night. Considering this, and the presence of alcohol and/or drugs,

Carey's failure to remove potentially violent employees reflects an indifference to the safety of his



                                                 4
patrons and the potential for bodily injury. This indifference is further reflected in his harassing

plaintiff and the witness after the fact, instead of trying to help them.

        As plaintiff has established that defendants are liable for his injuries, plaintiff is entitled to

recovery of pecuniary damages for medical bills, general damages for pain and suffering for his

injuries, and punitive damages. See Iadanza v. Harper, 611 S.E.2d 217, 221 (N.C. App. 2005)

(explaining the different types of damages). The Court finds defendants are liable for $138,000 in

damages for plaintiffs medical bills. The Court finds $2,431,000 is appropriate for plaintiffs pain

and suffering and loss of enjoyment due to permanent injuries suffered from his attack. Finally,

the Court awards an additional $2,431,000 in punitive damages for disregard of the risk of injury

to his patrons, and his participation in harassing plaintiff after the attack. Defendants are joint and

severally liable.

                                            CONCLUSION

        The motion for entry of default judgment and damages against defendants Salt Bar, LLC

and Sean Carey [DE 47] is GRANTED. Default judgment against defendants Salt Bar, LLC and

Sean Carey is hereby entered in the amount of $2,569,000 as actual damages and $2,431,000 as

punitive damages. Defendants are joint and severally liable. Plaintiffs motion [DE 45] is

DENIED. Plaintiffs claims against the other defendants, who were not served, are DISMISSED

WITHOUT PREJUDICE. The clerk is DIRECTED to close this case.


SO ORDERED, this      a._t day of October, 2019.
                                                 ~~d1!
                                                    DISTRI~UDGE
                                                TNCEW:B0YLE
                                                CHIEF UNITED STATES




                                                    5
